OPINION OF THE COURT
NYGAARD, Circuit Judge.
Appellant Dadje Dawara pleaded guilty to one count of a four-count indictment charging him with conspiracy to distribute and possession with intent to distribute more than five grams of crack cocaine, in violation of 21 U.S.C. § 841(a). The District Court sentenced the Appellant to two hundred ten (210) months imprisonment. Dawara filed a notice of appeal, pro se, and we appointed Laurie M. Fierro, Esq., to assist with the appeal. Attorney Fierro filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel indicated that there are no issues for appeal.
We have carefully reviewed the Appellant’s brief, along with the responsive brief of the United States and other matters of record. Dewara did not file a pro se brief. We conclude, after our own review of the entire record, that the District Court did not err. Accordingly, the judgment of the District Court shall be affirmed.
The motion of defense counsel to withdraw will be granted.